DETAILED ACTION
Response to Amendment
	In response to amendment filed on 5/27/2021, claims 27, 29, 30, 46 are amended, claims 1- 26 were cancelled. Claims 27- 46 are pending for examinations.
Terminal Disclaimer
	The terminal disclaimer filed on 5/27/2021 disclaiming the terminal portion of any patent granted on this application number #15522809 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
	Applicant's arguments filed in the remarks on 5/27/2021 have been fully considered but they are not persuasive. On page 7 of the remarks, applicant argues in the last ten lines, “Unlike the Examiner’s assertion, there is no disclosure in Xcell regarding bonding protocol stacks at a Physical Medium Dependent layer. Fig. 5 of Xcell merely shows a PMD coupled to the XAUI interface (the serial interface). Xcell merely teaches implementing a serial interface for replacing a traditional parallel interface. In Xcell, there is no description about PMD at all. There is no teaching in Xcell about bonding multiple protocol stacks at the PMD layer. A person of ordinary skill in the art would not have been motivated to combine the teachings of Ghah and Xcell to reach the subject matter of claim 27”.
	Examiner disagrees and respectfully submits that previously used primary reference Ghah states the switch supports an IP routing protocol and architecture in which the layer two protocols are independent of the physical interface they run on. When a connection is made on the physical port, the switch creates a PIF object for the port. The PIF object preferably determines the layer two protocol to be utilized for the session based on the type of connection, and dynamically bonds a layer two interface to the layer one interface of the media port. In this way, layer two protocols need not be made dependent on the physical media ports on which they run, but may be determined dynamically at runtime. In this way, packets can be transmitted to the port in different protocols from one session to the next resulting in less bottlenecks and improved throughput; see [0009]; but silent about PMD bonding though Ghah states about packets can be transmitted to the port in different protocols (i.e. multiple protocol stacks) from one session to the next; however secondary reference Xcell teaches about bonding at physical medium dependent (PMD) layer; see page 12, Fig. 5 regarding serial channels bonded together at PMD layer; further see page 13. On page 13 it is described that XAUI is a 4-lane, full-duplex, serial interface, with each lane running at 2.5 Gbps data rate (3.125 Gbps baud rate). It requires 4 differential signal pairs in each direction (i.e. supports multiple protocol stacks) and hence, 16 pins in total, delivering 10 Gbps aggregate data bandwidth. Automatic deskew and pre-emphasis allows XAUI to route as much as 20 inches FR4 on PCBs, backplanes, and even cable. Further in response to person of ordinary skill in the art would not have been motivated to combine the teachings of Ghah and Xcell to reach the subject matter of claim 27, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xcell with the teachings of Ghah to make system more standardized. Having a mechanism wherein having bonding operations at physical medium dependent (PMD) layer; greater way standardized approach can be carried out in the communication system.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27- 30, 35, 37- 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ghahremani et al. (US Pub. No. 2005/0180429 A1), hereafter Ghah in view of Xcell journal, published in 2003, hereafter Xcell.

	Regarding claim 27, Ghah teaches a method of bonding physical lines at a modem (see [0009] switch a multi-service network switch capable of providing multiple services including modem), the method comprising: implementing a first protocol stack for communication on a first physical line, implementing at least parts of a second protocol stack for communication on a second physical line, bonding the first protocol stack and the second protocol stack at the Physical Medium Dependent layer of the first protocol stack and at the Physical Medium Dependent layer of the second protocol stack (the switch supports an IP routing protocol and architecture in which the layer two protocols are independent of the physical interface they run on. A port interface (PIF) module enables dynamic bonding of layer two protocols to physical interfaces. When a connection is made on the physical port, the switch creates a PIF object for the port. The PIF object preferably determines the layer two protocol to be utilized for the session based on the type of connection, and dynamically bonds a layer two interface to the layer one interface of the media port. In this way, layer two protocols need not be made dependent on the physical media ports on which they run, but may be determined dynamically at runtime. In this way, packets can be transmitted to the port in different protocols from one session to the next resulting in less bottlenecks and improved throughput; see [0009]); here Ghah fails to explicitly state about bonding operation at the physical medium dependent layer; however Xcell teaches about bonding at physical medium dependent (PMD) layer; see page 12, Fig. 5 regarding serial channels bonded together at PMD layer; further see page 13. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xcell with the teachings of Ghah to make system more standardized. Having a mechanism wherein having bonding operations at physical medium dependent (PMD) layer; greater way standardized approach can be carried out in the communication system.

	Regarding claim 28, Ghah in view of Xcell teaches as per claim 27, wherein said bonding is at an upper edge of the Physical Medium Dependent layer of the first protocol stack and an upper edge of the Physical Medium Dependent layer of the second protocol stack; Ghah see [0009] and Fig. 4; further see Xcell see Fig. 5 four channels are bound between the physical media dependent PMD layer and the physical encoding PCS layer/physical media connection PMA layer (corresponding to the upper edge
of the physical media dependent layer).

	Regarding claim 29, Ghah in view of Xcell teaches as per claim 28, wherein the upper edge of the Physical Medium Dependent layer is the delta interface; Ghah see [0009] and Fig. 4.

	Regarding claim 30, Ghah in view of Xcell teaches as per claim 27, wherein said bonding comprises: receiving messages from an upper layer of the first protocol stack above the Physical Medium Dependent layer, the messages comprising at least one of a payload section, a management section, and a combined payload and management section, distributing the messages between the first protocol stack and the second protocol stack; Ghah see Fig. 3, steps # 50, 52, 54,56,58,59 in context with [0009]; further see Xcell see Fig. 5 four channels are bound between the physical media dependent PMD layer and the physical encoding PCS layer/physical media connection PMA layer (corresponding to the upper edge of the physical media dependent layer).

	Regarding claim 35, Ghah in view of Xcell teaches as per claim 27, wherein the first protocol stack comprises the Physical Medium Dependent layer and at least one upper layer above the Physical Medium Dependent layer, wherein the second protocol stack comprises the Physical Medium Dependent layer and does not comprise the at least one upper layer above the Physical Medium Dependent layer; Ghah see Fig. 3, steps # 50, 52, 54,56,58,59 in context with [0009]; further see Xcell see Fig. 5 four channels are bound between the physical media dependent PMD layer and the physical encoding PCS layer/physical media connection PMA layer (corresponding to the upper edge
of the physical media dependent layer).

	Regarding claim 37, Ghah in view of Xcell teaches as per claim 27, initializing the second protocol stack from a powered down state into Showtime, wherein said bonding is executed in response to initializing the second protocol stack into Showtime; Ghah see [0203, 0247- 0248]

	Regarding claim 38, Ghah in view of Xcell teaches as per claim 27, wherein the second protocol stack is initialized into a Showtime low power state; Ghah see [0247- 0248 low speed].

	Regarding claim 46, Ghah teaches a device (see [0009] switch a multi-service network switch capable of providing multiple services including modem i.e. device), a first interface configured to communicate on a first physical line, a second interface configured to communicate on a second physical line, at least one processor configured to implement a first protocol stack for communication on the first physical line via the first interface, wherein the at least one processor is further configured to implement at least parts of a second protocol stack for communication on the second physical line via the second interface, wherein the at least one processor is configured to bond the first protocol stack and the second protocol stack at the Physical Medium Dependent layer of the first protocol stack and at the Physical Medium Dependent layer of the second protocol stack (the switch supports an IP routing protocol and architecture in which the layer two protocols are independent of the physical interface they run on. A port interface (PIF) module enables dynamic bonding of layer two protocols to physical interfaces. When a connection is made on the physical port, the switch creates a PIF object for the port. The PIF object preferably determines the layer two protocol to be utilized for the session based on the type of connection, and dynamically bonds a layer two interface to the layer one interface of the media port. In this way, layer two protocols need not be made dependent on the physical media ports on which they run, but may be determined dynamically at runtime. In this way, packets can be transmitted to the port in different protocols from one session to the next resulting in less bottlenecks and improved throughput; see [0009]). here Ghah fails to explicitly state about bonding operation at the physical medium dependent layer; however Xcell teaches about bonding at physical medium dependent (PMD) layer; see page 12, Fig. 5 regarding serial channels bonded together at PMD layer; further see page 13. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xcell with the teachings of Ghah to make system more standardized. Having a mechanism wherein having bonding operations at physical medium dependent (PMD) layer; greater way standardized approach can be carried out in the communication system.

Claims 31, 33- 34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ghahremani et al. (US Pub. No. 2005/0180429 A1), hereafter Ghah in view of Xcell journal, published in 2003, hereafter Xcell in view of Volkening et al. (US Pub. No. 2006/0104315 A1), hereafter Ingo.

	Regarding claim 31, Ghah in view of Xcell teaches as per claim 30, but Ghah fails to teach about wherein said distributing comprises splitting at least some of the messages to distribute fractions of the messages between the first protocol stack and the second protocol stack; however Ingo states in [0124] regarding the Bonding master 205 is responsible for the AAL5 layer and the ATM layer as well as the ATM bonding layer i.e. splitting the ATM data up to spread it over the four available xDSL channels. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ingo with the teachings of Ghah in view of Xcell to make system more effective. Having a mechanism wherein splitting at least some of the messages to distribute fractions of the messages between the first protocol stack and the second protocol stack; greater way traffic can be managed in the communication system.

	Regarding claim 33, Ghah in view of Xcell teaches as per claim 30, but Ghah fails to teach about wherein said distributing depends on at least one of control indices of sections of the messages associated with the first protocol stack or the second protocol stack, tone indices of bits of the messages, the tone indices associating the bits with tones of multitone symbols transmitted on either the first physical line or the second physical line, and a position of fractions of the messages within each message; however Ingo states in [0124] regarding the Bonding master 205 is responsible for the AAL5 layer and the ATM layer as well as the ATM bonding layer i.e. splitting the ATM data up to spread it over the four available xDSL channels. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ingo with the teachings of Ghah in view of Xcell to make system more effective. Having a mechanism wherein said distributing depends on at least one of control indices of sections of the messages associated with the first protocol stack or the second protocol stack, tone indices of bits of the messages, the tone indices associating the bits with tones of multitone symbols transmitted on either the first physical line or the second physical line, and a position of fractions of the messages within each message; greater way traffic can be managed in the communication system.

	Regarding claim 34, Ghah in view of Xcell teaches as per claim 30, but Ghah fails to teach about wherein said distributing depends on a predefined rule; however Ingo states in [0124] regarding the Bonding master 205 is responsible for the AAL5 layer and the ATM layer as well as the ATM bonding layer i.e. splitting the ATM data up to spread it over the four available xDSL channels. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ingo with the teachings of Ghah in view of Xcell to make system more effective. Having a mechanism wherein said distributing depends on a predefined rule; greater way traffic can be managed in the communication system.

	Regarding claim 36, Ghah in view of Xcell teaches as per claim 27, but Ghah fails to teach about wherein the first protocol stack is operated as master, wherein the second protocol stack is operated as slave; however Ingo teaches in [0027] regarding master and slave configuration. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ingo with the teachings of Ghah in view of Xcell to make system more effective. Having a mechanism wherein the first protocol stack is operated as master, wherein the second protocol stack is operated as slave; greater way traffic can be managed in the communication system.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ghahremani et al. (US Pub. No. 2005/0180429 A1), hereafter Ghah in view of Xcell journal, published in 2003, hereafter Xcell in view of Mok et al. (US Pat. No. 9276874 B1).

	Regarding claim 32, Ghah in view of Xcell teaches as per claim 30, but Ghah fails to teach about wherein at least those fractions of the messages comprising the management section and/or the combined payload and management section are distributed to the first protocol stack, the management section and the combined payload and management section indicating management information for the first protocol stack and the second protocol stack; however Mok states in lines 50- 56 of col. 1 in context of lines 22- 34 of col. 1 regarding GFP client frames are further divided into GFP client data frames, which carry client data in the payload bytes of the GFP frame, and GFP client management frames, which transport management information in the payload bytes of the GFP frame. Generally, a GFP client frame is comprised of a four-byte core header and a payload area of size ranging from 4 to 65535 bytes. In contrast, a GFP idle frame solely comprises the four-byte core header. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Mok with the teachings of Ghah in view of Xcell to make system more effective. Having a mechanism wherein at least those fractions of the messages comprising the management section and/or the combined payload and management section are distributed to the first protocol stack, the management section and the combined payload and management section indicating management information for the first protocol stack and the second protocol stack; greater way resources can be managed/utilized in the communication system.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ghahremani et al. (US Pub. No. 2005/0180429 A1), hereafter Ghah in view of Xcell journal, published in 2003, hereafter Xcell in view of Ardhanari et al. (US Pub. No. 2012/0044918 A1), hereafter Guru.

	Regarding claim 39, Ghah in view of Xcell teaches as per claim 27, but Ghah fails to teach about wherein in a first mode said bonding is not executed, wherein in a second mode said bonding is executed, wherein the method further comprises: switching between the first mode and the second mode during Showtime; however Guru states in [0031- 0032, 0036] and claim 12 regarding switching between bonding and non-bonding. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guru with the teachings of Ghah in view of Xcell to make system more effective. Having a mechanism wherein in a first mode said bonding is not executed, wherein in a second mode said bonding is executed, wherein the method further comprises: switching between the first mode and the second mode during Showtime; greater way resources can be managed/utilized in the communication system.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ghahremani et al. (US Pub. No. 2005/0180429 A1), hereafter Ghah in view of Xcell journal, published in 2003, hereafter Xcell in view of Ardhanari et al. (US Pub. No. 2012/0044918 A1), hereafter Guru and further in view of Liu et al. (US Pub. No. 2009/0325610 A1).

	Regarding claim 40, Ghah in view of Xcell and Guru teaches as per claim 39, but Ghah fails to teach about in the first mode: the second protocol stack generating at least one of idle bits and synchronization symbols for communication on the second physical line; however Liu states in claim 11 regarding configured to generate a synchronization feed according to a second protocol, different from the first protocol, that contains the data to be synchronized. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Ghah in view of Xcell and Guru to make system more effective. Having a mechanism about in the first mode: the second protocol stack generating at least one of idle bits and synchronization symbols for communication on the second physical line; greater way resources can be managed/utilized in the communication system.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ghahremani et al. (US Pub. No. 2005/0180429 A1), hereafter Ghah in view of Xcell journal, published in 2003, hereafter Xcell in view of Ardhanari et al. (US Pub. No. 2012/0044918 A1), hereafter Guru and further in view of Poo et al. (US Pub. No. 2010/0268971 A1).

	Regarding claim 41, Ghah in view of Xcell and Guru teaches as per claim 39, but Ghah fails to teach about in the first mode: operating the second protocol stack in a Showtime low power state or in a powered down state; however Poo states in [0028] regarding the secondary protocol 134 is powered down or suspended in sleep mode until the next data transfer between the host 100 and another device 200. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Poo with the teachings of Ghah in view of Xcell and Guru to make system more effective. Having a mechanism about in the first mode: operating the second protocol stack in a Showtime low power state or in a powered down state; greater way resources can be managed/utilized in the communication system.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ghahremani et al. (US Pub. No. 2005/0180429 A1), hereafter Ghah in view of Xcell journal, published in 2003, hereafter Xcell in view of Ardhanari et al. (US Pub. No. 2012/0044918 A1), hereafter Guru and further in view of OVERCASH et al. (US Pub. No. 2015/0200855 A1).

	Regarding claim 42, Ghah in view of Xcell and Guru teaches as per claim 39, but Ghah fails to teach about switching between the first mode and the second mode depending on at least one of a traffic load and a traffic throughput of the communication on the first physical line; however OVERCASH states in [0015] regarding As load requirements change, the forwarder 16 can continuously update the assignment of the channels to the N number of modems 4. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of OVERCASH with the teachings of Ghah in view of Xcell and Guru to make system more effective. Having a mechanism about switching between the first mode and the second mode depending on at least one of a traffic load and a traffic throughput of the communication on the first physical line; greater way resources can be managed/utilized in the communication system.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ghahremani et al. (US Pub. No. 2005/0180429 A1), hereafter Ghah in view of Xcell journal, published in 2003, hereafter Xcell in view of Ardhanari et al. (US Pub. No. 2012/0044918 A1), hereafter Guru and further in view of Boutaud De La Combe et al. (US Pub. No. 2006/0062170 A1), hereafter Xavier.

	Regarding claim 43, Ghah in view of Xcell and Guru teaches as per claim 39, but Ghah fails to teach about switching between the first mode and the second mode at a point in time between two time-division multiplex frames of the Physical Medium Dependent layer and/or at a point in time corresponding to a synchronization frame of the Physical Medium Dependent layer, the synchronization frame corresponding to at least one synchronization symbol; however Xavier states in abstract regarding switch (SW) for a time division multiplex communications network comprises line boards (LBi) each having a switching interface (SI) connected to TDM links (TL) for switching TDM frames of a selected type including time division multiplexed time slots and each associated with a TDM transmission channel; further see [0008] and claim 1. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xavier with the teachings of Ghah in view of Xcell and Guru to make system more effective. Having a mechanism about switching between the first mode and the second mode at a point in time between two time-division multiplex frames of the Physical Medium Dependent layer and/or at a point in time corresponding to a synchronization frame of the Physical Medium Dependent layer, the synchronization frame corresponding to at least one synchronization symbol; greater way resources can be managed/utilized in the communication system.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ghahremani et al. (US Pub. No. 2005/0180429 A1), hereafter Ghah in view of Xcell journal, published in 2003, hereafter Xcell in view of Ardhanari et al. (US Pub. No. 2012/0044918 A1), hereafter Guru and further in view of Zhang et al. (US Pub. No. 2017/0134263 A1).
	Regarding claim 44, Ghah in view of Xcell and Guru teaches as per claim 39, but Ghah fails to teach about in response to switching between the first mode and the second mode: communicating control data at least one of the first physical line and the second physical line, the control data indicating a parameter of said bonding; however Zhang states in [0106] regarding the data switching control module switches a data link from E to F according to a backup protection rule of the data link. After the data link is switched, device A and device B firstly perform a communication handshaking to confirm a previous status and a switched status, and data are transmitted through the link F if statuses of device A and device B are confirmed to be simultaneously switched to the link F; at this point, the BPL module functions; if statuses confirmed by the handshaking are that device A uses the Ethernet link as a data transmission link and device B uses the power line as the data transmission link, device A and device B are simultaneously switched back to the original data transmission…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Ghah in view of Xcell and Guru to make system more effective. Having a mechanism about in response to switching between the first mode and the second mode: communicating control data at least one of the first physical line and the second physical line, the control data indicating a parameter of said bonding; greater way resources can be managed/utilized in the communication system.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Ghahremani et al. (US Pub. No. 2005/0180429 A1), hereafter Ghah in view of Xcell journal, published in 2003, hereafter Xcell in view of Hermel et al. (US Pub. No. 2008/02274413 A1).

	Regarding claim 45, Ghah in view of Xcell teaches as per claim 27, but Ghah fails to teach about modulating a sequence of bits output by the Physical Medium Dependent layer of the first protocol stack into a multitone symbol transmitted on the first physical line, modulating a sequence of bits output by the Physical Medium Dependent layer of the second protocol stack into a multitone symbol transmitted on the second physical line; however Hermel states in claim 5 in context with claim 1 regarding a first single transceiver unit of the plurality of single transceiver units is configured to modulate a first RF carrier using a first wireless modulation protocol based on data packets received from a first network operator of the up to plurality of network operators; and wherein a second single transceiver unit of the plurality of single transceiver units is configured to modulate a second RF carrier using a second wireless modulation protocol based on data packets received from the first network operator. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hermel with the teachings of Ghah in view of Xcell to make system more effective. Having a mechanism about modulating a sequence of bits output by the Physical Medium Dependent layer of the first protocol stack into a multitone symbol transmitted on the first physical line, modulating a sequence of bits output by the Physical Medium Dependent layer of the second protocol stack into a multitone symbol transmitted on the second physical line; greater way resources can be managed/utilized in the communication system.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468